Per curiam.
The Findings and Recommendation of Acceptance of Voluntary Withdrawal from Membership, of the State Disciplinary Board, of the State Bar of Georgia having been filed with this court on April 16,1979, along with the entire record, and respondent having failed to file exceptions to such Findings and Recommendations within twenty days thereafter as provided in Rule 4-219 in Chapter 2, Part IV, Rules and Regulations for the Organization and Government of the State Bar of Georgia, 238 Ga. 739, 844; and
It having been found that respondent is in violation of Rule 4-104 "Mental Incapacity” of said State Bar Rules and Regulations:
It is ordered that the voluntary removal of J. Robert Hardcastle from membership in the State Bar of Georgia be affirmed and that his name be stricken from the roll of those authorized to practice law in the State of Georgia, and that his membership in the State Bar of Georgia be terminated.

All the Justices concur.

Omer W. Franklin, General Counsel State Bar, Robert IT. Davis, Jr., Assistant General Counsel State Bar, James E. Spence, Assistant General Counsel State Bar, for State Bar of Georgia.